Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication filed on 9 MAR 2022.  
Amendments to claims 1, 2, 5, 6, 7, 11, 121516 17 have been entered, as has the cancellation of claims 3, 13, and the addition of claims 21, 22. 
Claims 1, 2, 4-12, 14-22 are present and examined. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 5, 7, 9, 10-12, 14, 15, 17, 19-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 20060206479 A1) in view of Francis et al (US 20180365253 A1, hereinafter Francis). 


In reference to claim 1, 11
Mason teaches: A system comprising: one or more processors; and one or more non-transitory computer-readable storage devices storing computing instructions configured to run on the one or more processors and perform, as well as a method implemented via execution of computing instructions configured to run at one or more processors and configured to be stored at non-transitory computer readable media, the method comprising: 
determining a respective interaction metric between an ordered sequence of  keywords of a plurality of keywords and at least one keyword of the plurality of keywords(at least [025, 027, 048] “features” herein refers to an relationship among keywords; “Features may also include an association between two or more words of a keyword… sets of words combine with other sets of words to form keywords. For instance, the set of color words ("yellow", "blue", etc.) combines with the set of clothing words ("pants", "shirt", etc.) to form valid keywords ("yellow pants", "yellow shirt", "blue pants", etc.) but not with, for example, the names of software products ("yellow msword"?) By virtue of the likelihood of co-occurrence of classes of word meaning, in the keyword "aluminum fencing", the word "fencing" may be presumed to mean a constructed barrier, while in "Olympic fencing", it may be presumed to mean fencing-as-sport. “; further at i.e. [070-075] the common metric between keywords would be that a merchant has bid on both, at [024, 026, 017, phrases, i.e. a sequence may have a plurality of common features, and those features may be used to infer an intended phrase page for that keyword “…when the keyword or a related phrase incorporating the keyword is searched upon by a user of the search engine that is auctioning off the keyword. Additionally, when a search engine finds no matches for a keyword or related phrase, the search engine may look for ads keyed on related keywords that may not contain the base keyword, based, in one embodiment, on a semantic relatedness measure.” At [028] semantic similarity is used to determine a phrase from a feature – tap is not similar to tarp despite semantic distance but could be similar to faucet );  
constructing, using each respective interaction metric, as determined, a graph comprising a plurality of nodes connected by at least one edge (at least [figs 7a, 7b and related text including 070] “generator 504 first generating a data structure for a graph having nodes and segments connecting the nodes, with at least one of the retrieved keywords and/or items or entities 502 occupying the nodes or the segments. There are many ways to construct such a graph. For example, merchant entities 502 may be represented in the graph as nodes, and keywords that merchants 502 have bid upon may be represented as edges, with a keyword/edge connecting two merchants/nodes 502 if both merchants have bid on that keyword.”) ; 
identifying one or more clusters of nodes using the graph (at least [070, 083] segments, i.e. clusters, are formed based on the edge/node structure as recited in the specification at [054] which states “a cluster of nodes can comprise at least two nodes connected by at least one edge.”); 
optimizing each cluster of nodes of the one or more clusters of nodes (at least [072] “one or more of the nodes of the generated graph may be assigned a degree of activation based upon the indicators of relevance and/or irrelevance. The activation may be a positive or negative integer, with a positive integer indicating relevance,” and at [073-075] activation, i.e. optimization continues on until a predetermined point/goal is reached); 
training a predictive algorithm on the one or more clusters of nodes, as identified and optimized (at least [fig 2a and related text, including 022] training data raw 202 is used in machine learning tool 208] to make keyword salient property prediction 210) and 
facilitating altering a graphical user interface (GUI) of an electronic using the predictive algorithm as trained (at least [060, figs. 7a 7b and related text] “generator 504 may generate a data structure comprising a graphical representation…” see also [fig 2a and related text] salient property prediction 210). 
Although Mason as cited discloses considerations of conversions and ultimate clicks, i.e. an interaction rate with a page, in the interest of compact prosecution Examiner notes that Mason does not explicitly disclose the relationship between the keywords on a predetermined time interval. Francis however does teach: 
Determining a respective interaction metric for a predetermined and periodic time period between a [first and second set of keywords/phrases] (at least [038, 067] “…the calibrated volume module 222 can determine a query volume for any period of time, including but not limited to queries per hour, minute, day, week, month, etc. In some instances, the calibrated volume module 222 can determine a query volume based at least in part on accessing information associated with paid search terms.”  See also [066 073] seed terms are terms that appear in a phrase but also as a seed term indicating goal query). Francis is analogous to Mason in that both references disclose a consideration of keyword metrics, and in particular an applicability to the idea of a phrase as affiliated with a keyword (or as in, that a keyword can be present in multiple phrases). As noted, Mason at least contemplates the idea of a timing consideration with regard to ac conversion associated with a keyword, and as such it would have been obvious to one of ordinary skill in the art that the timing element of Francis would have been obvious to incorporate into the timing considerations of Mason.  

In reference to claim 4, 14:
Mason further teaches wherein: each respective node of the plurality of nodes represents at least one respective keyword of the plurality of keywords (at least [0709] “with at least one of the retrieved keywords and/or items or entities 502 occupying the nodes…”); and 
each respective edge of the at least one edge: connects a respective pair of nodes (at least [070]”… edge 502 connecting two keyword/nodes…bipartite graph in which one set of nodes may represent merchant entities 502 and another may represent keywords. Edges may then connect a merchant 502 node and a keyword node if the merchant 502 has bid on that keyword….” See also [figs 7ab and related text]); and 
represents a respective number of user interactions between the respective pair of nodes connected by the respective edge (at [051, fig 4 and related text] salient properties such as metrics are represented by a graph, at [071-075, 083] edges are “pointers” representing how many merchants have bid on a keyword (i.e. number of interactions): “…database 506 contained a plurality of merchant tables, each node may be assigned to a retrieved merchant, and each edge variable may represent a keyword that the merchant whose node has the variable has bid upon. The edge variable may represent a pointer to a node of another bidding merchant…if two of entities are merchants that have bid on a keyword…”)

In reference to claim 5, 15:
Mason further teaches: wherein the computing instructions are further configured to run on the one or more processors and perform: 
receiving at least one new keyword at the system (at least [073, 086] an initial assignment of an activation of a node, i.e. keyword); and 
for each respective new keyword of the at least one new keyword received at the system: when the respective new keyword is similar to respective keywords represented by a respective cluster of nodes of the one or more clusters of nodes, creating an edge between a respective node representing the respective new keyword and a node of the respective cluster of nodes of the one or more clusters of nodes (at least [040] “If the feature values are the same or similar for keyword 212 and a keyword of the training data 202/206, the salient property metric associated with the keyword of the training data 202/206 may be utilized in computing the predictive measure…” and at [049] “For example, the frequency with which a keyword appears in the search logs of queries issued against a corpus of relevant documents, the frequency of appearance of a keyword in a document section for a corpus of documents (where the corpus is selected, for instance, based on the relatedness of its constituents to the vertical in question), and/or a distance of a keyword from another (or a number of other) keyword(s) (where distance, in some instances, is a mathematical measure of semantic similarity), may also be considered a feature or features of the keyword.” Each of these values are fed to generator 504 for example, at 070 to assign the keyword to the respective node(s). )


In reference to claim 7, 17
Mason further teaches wherein facilitating altering the GUI of the electronic device using the predictive algorithm as trained comprises:
predicating a revenue per click using the predictive algorithm as trained (at least [025, 046] revenue optimization is used on per click or acquisition basis optimization); and 
determining a bid on at least one keyword represented by at least one node in the one or more clusters of nodes using the revenue per click as predicted (at least [025, 046] revenue optimization, at [020, 024, 042, 045 etc.] optimization and revenue used to determine which keywords to bid on and at what value). 

In reference to claim 9, 19
Mason further teaches: wherein optimizing each cluster of nodes of the one or more clusters of nodes comprises: determining that a cluster coefficient of a cluster of nodes of the one or more clusters of nodes is below a predetermined threshold (at least at [062, 064 076, 078] weighed indicators i.e. coefficient determine relevant/irrelevance of a segment are above or below a threshold, further keywords at [025, 046] may be weighed/multiplied by the salient data); and 
after determining that the cluster coefficient of the cluster of nodes of the one or more clusters of nodes is below the predetermined threshold, removing at least one edge of the cluster of nodes from the one or more clusters of nodes (at [062-065, 076, 078] based on the coefficient/weight determining the relevance/lack thereof, a negative value i.e. one below zero indicates irrelevance, and a user may remove the irrelevant words at [fig 5 and related text including 060]). 

In reference to claim 10, 20
Mason further teaches: wherein the cluster coefficient of the cluster of nodes is determined using a set of cluster rules that operate as a function of a number of all triplets in the cluster of nodes and a number of closed triplets in the cluster of nodes (at least fig 7b and related text] the nodes/cluster is determined in [fig 7b] using a “triplet” i.e. three sets of relationships/clusters). 
In reference to claim 21, 22: 
Mason further teaches: wherein the ordered sequence of the keywords of the plurality of keywords and the at least one keyword of the plurality of keywords share one or more identical keywords (at least [025] “Thus, if the keyword is the phrase "Internet router," both router and Internet may be features of the keyword.” [027] “…likelihood of co-occurrence of classes of word meaning, in the keyword "aluminum fencing", the word "fencing" may be presumed to mean a constructed barrier, while in "Olympic fencing", it may be presumed to mean fencing-as-sport.”)

Claim 2, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Francis further in view of Official Notice.  

In reference to claim 2, 12: 
Mason further teaches: wherein determining the respective interaction metric comprises using a first set of rules that operate as a function in an expression comprising at least one fraction  (at least [fig. 2a, 2b, 4 and related text including 024-5, 031, 046] interactions are compared amongst the keywords – i.e. for training purposes, to determine various metrics at [024]; at [086] “about which certain salient properties are known, such as click through and conversion rate metrics.” a node is initially assigned some activation, some fixed fraction of its activation may be evenly divided up between all of the related nodes. Each of these may then have its activation decreased, and further additional nodes that are connected will each then received some degree of activation.). However, Mason does not specifically disclose a square root/numerator/denominator of the fraction. Official notice is hereby taken that an expression comprising at last one square root and one fraction, wherein the at least one square root is a in a numerator or a denominator of the fraction, without specific variables to be considered and/or albeit any further disclosure,  is old and well known. In particular Examiner points to the quadratic formula in two forms: 

    PNG
    media_image1.png
    49
    428
    media_image1.png
    Greyscale

Absent any additional language in the claims, Examiner finds that the use of a formula specifically to compare values as written/claimed would have been obvious to one of ordinary skill in the art at the time of the invention. 

Claim 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Francis in view of Huang (Measuring Similarity Between Texts in Python, hereinafter Huang). 

In reference to claim 6, 16: 
Mason further teaches: 
Wherein creating the edge between the respective node representing the respective new keyword and the node of the respective cluster of nodes of the one or more clusters of nodes comprises: 
[using the similarities] of the new keyword and the respective keyword (at least [073, 086] an initial assignment of an activation of a node, i.e. keyword); and
[using the similarity] between the respective new keyword of the at least one new keyword, to determine the edge between the respective node representing the respective new keyword and the node of the respective cluster of nodes of the one or more clusters of nodes ((at least [040] “If the feature values are the same or similar for keyword 212 and a keyword of the training data 202/206, the salient property metric associated with the keyword of the training data 202/206 may be utilized in computing the predictive measure…” and at [049] “For example, the frequency with which a keyword appears in the search logs of queries issued against a corpus of relevant documents, the frequency of appearance of a keyword in a document section for a corpus of documents (where the corpus is selected, for instance, based on the relatedness of its constituents to the vertical in question), and/or a distance of a keyword from another (or a number of other) keyword(s) (where distance, in some instances, is a mathematical measure of semantic similarity), may also be considered a feature or features of the keyword.” Each of these values are fed to generator 504 for example, at 070 to assign the keyword to the respective node(s).) Although Mason as cited discloses all the elements above, Mason does not specifically disclose the use of vectorising/cosine similarity to location the edge itself. 
Huang however does teach: 
Vectorising the [new text], and using a cosine similarity between the [new text] and the [text] as vectorized, to determine the [value/edge] representing the [relationship between the text and the text] (at least “1. What’s going on here” discusses the cosine similarity between two vectors representing texts – fig 1 shows each vector as a document/text; in II (b). “These numbers are used to create a vector (i.e. vectorize) each text, at II(c). This is used to generate a tf-idf between the two, and in III. Python it, the edge between the two texts, i.e. the degree of relatedness is determined). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the functionality of a vectorization/cosine similarity as taught by Huang, in the node relationships between keywords as taught by Mason, as Huang specifically discloses that vectorising is an efficient way to determine cosine similarity over a massive set of data, and, as Huang teaches, finding cosine similarity is a basic technique in text mining. As such, given that it is a “basic technique” one of ordinary skill would have been especially motivated to improve efficiency over a vast amount of data. Examiner further notes that as claimed, the use of vectorising/cosine similarity means appears to be a design choice, i.e. a means to an end of determining a relationship between the two nodes/keywords. 

Claim 8, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Francis further in view of Bao et al (US 20180329985 A1, hereinafter Bao). 

In reference to claim 8, 18 
Mason teaches: each respective node pair connected by a respective edge in the one or more clusters of nodes represents a respective pair of keywords having their respective interaction metric above a threshold (at [062, 064 076, 078] weighed indicators i.e. coefficient determine relevant/irrelevance of a segment are above or below a threshold), however the reference does not disclose the specific use of a union find algorithm. 
Bao however, does disclose identifying one or more clusters of nodes further comprises using a union find algorithm on the graph (at least [050-052] pairs are extracted using a union-find algorithm on a set of pairs). It would have been obvious to one of ordinary skill in the art at the time of filing to include the use of a union find algorithm to determine relevant pairings, as Bao teaches that the algorithm is particularly useful to remove or identify elements in a redundancy situation – this would be particular of interest given the large volume of data as taught by both Mason and Bao, when attempting to create an accurate representation of similarity and relatedness of terms, but also considering the possibility of a large volume of data being overlapping or duplicated in some way. Bao at [005] specifically discloses that such algorithms, when applied to an existing topic/term map, as taught by Mason, is an effective and “improved method for compression of a topic model for solving the technical problems… (at 004) of repetition between topics, and excessive trained model parameters.”

Response to Arguments
Applicant’s remarks as filed on 3 MAR 2022 have been fully considered. 
Applicant’s amendments and remarks have been found persuasive as per the rejection under 35 USC 101, and as such the rejection is withdrawn. Examiner finds that while the abstract ideas as identified are present, the claim limitations as amended recite a practical application in the training and usage thereof of the machine learning features. 
Applicant’s remarks regarding the prior art begin on page 25. Applicants remarks appear to be centered on the newly amended limitations, and as such are found to be moot in view at least of the discussion above as per the independent and dependent claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE KOLOSOWSKI-GAGER/                Primary Examiner, Art Unit 3622